Larkin, J., concurs in the following memorandum. Larkin, J. (concurring).
Although I agree with the conclusion of the majority that the orders should be affirmed, I would arrive at this result by a different route. The gravamen of both petitions is a claim to a right to tenure, called "continuing appointment”, and, as such, contrary to the finding of the majority, they are concerned more with "appointment” than with "evaluation”. Accordingly, if I were to view the petitions as primarily alleging a failure "to follow the procedural steps provided by Articles of the Policies” (art 7, § 7.2, subd b), I would find article 7 to apply and the allegations to be grievable. Although neither petition makes specific mention of article 33 of the collective bargaining agreement, I agree with both courts at Special Term that the petitions are most properly viewed as alleging violations of the detailed "Job Security Review Procedures” which are the subject of article 33. I disagree with the majority’s conclusion that petitioner’s only right under article 33 was to receive notice that the nonreriewal of her appointment was in conformity with the recommendation of the academic review committee. Clearly, she was entitled to the benefit of all of the procedural steps contained in the article. Because the provisions of article 33 are specifically excepted from the grievance provisions of the agreement (§33.7), Special Term properly refused to dismiss the petitions for failure to exhaust administrative remedies (see CPLR 7801, subd 1). Because both petitions set forth similar causes of action, between the same parties, I would, in the interest of the sound administration of justice, direct their consolidation. The orders should be affirmed, and the proceedings consolidated.